Court of Appeals
                            Sixth Appellate District of Texas

                                      JUDGMENT


Texas Department of Public Safety,                      Appeal from the County Criminal Court at
Appellant                                               Law No. 13 of Harris County, Texas (Tr.
                                                        Ct. No. 2340700Y). Memorandum Opinion
No. 06-21-00086-CV           v.                         delivered by Justice Stevens, Chief Justice
                                                        Morriss and Justice Carter* participating.
Richard Diaz, Appellee                                  *Justice Carter, Retired, Sitting by
                                                        Assignment.

          As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below.       Therefore, we reverse the trial court’s judgment and render judgment
reinstating the ALJ’s order.
          We further order that the appellee, Richard Diaz, pay all costs incurred by reason of this
appeal.


                                                        RENDERED MAY 16, 2022
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk